Exhibit 10.2
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 10th day
of March, 2014, by and between MOBIVITY HOLDINGS CORP., a Nevada corporation
(the “Company”), and each individual or entity named on the Schedule of Buyers
attached hereto (each such individual or entity, individually, a “Buyer” and all
of such individuals or entities, collectively, the “Buyers”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to issue and sell to each Buyer, and each Buyer, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:
 
ARTICLE I
RECITALS, EXHIBITS, SCHEDULES
 
The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.
 
ARTICLE II
DEFINITIONS
 
For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:
 
2.1           “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person as such terms are used in and construed under Rule 405
under the Securities Act.
 
2.2           “Assets” means all of the properties and assets of the Company or
of its wholly owned subsidiary, Mobivity, Inc. (“Operating Sub”), whether real,
personal or mixed, tangible or intangible, wherever located, whether now owned
or hereafter acquired.
 
 
1

--------------------------------------------------------------------------------

 
 
2.3           “Claims” means any Proceedings, Judgments, Obligations, threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or kind.
 
2.4           “Common Stock” means the Company’s common stock, $0.001 par value
per share.
 
2.5           “Consent” means any consent, approval, order or authorization of,
or any declaration, filing or registration with, or any application or report
to, or any waiver by, or any other action (whether similar or dissimilar to any
of the foregoing) of, by or with, any Person, which is necessary in order to
take a specified action or actions, in a specified manner and/or to achieve a
specific result.
 
2.6           “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.
 
2.7           “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.
 
2.8           “Environmental Requirements” means all Laws and requirements
relating to human, health, safety or protection of the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or Hazardous Materials in the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), or otherwise relating to the treatment, storage, disposal, transport or
handling of any Hazardous Materials.
 
2.9           “Escrow Agent” shall mean Wilmington Trust Company, National
Association.
 
2.10           “Escrow Agreement” shall mean that certain Escrow Agreement
entered into between the Company and the Escrow Agent in the form attached
hereto as Exhibit A.
 
2.11           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
2.12           “GAAP” means generally accepted accounting principles, methods
and practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.
 
2.13           “Governmental Authority” means any foreign, federal, state or
local government, or any political subdivision thereof, or any court, agency or
other body, organization, group, stock market or exchange exercising any
executive, legislative, judicial, quasi-judicial, regulatory or administrative
function of government.
 
 
2

--------------------------------------------------------------------------------

 
 
2.14           “Hazardous Materials” means: (i) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation and transformers or other equipment
that contain dielectric fluid containing levels of polychlorinated biphenyls
(PCB’s); (ii) any chemicals, materials, substances or wastes which are now or
hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants”
or words of similar import, under any Law; and (iii) any other chemical,
material, substance, or waste, exposure to which is now or hereafter prohibited,
limited or regulated by any Governmental Authority.
 
2.15           “Judgment” means any order, writ, injunction, fine, citation,
award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.
 
2.16           “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.
 
2.17           “Leases” means all leases for real or personal property.
 
2.18           “Material Adverse Effect” means with respect to the event, item
or question at issue, that such event, item or question would not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any of the Transaction
Documents; (ii) a material adverse effect on the results of operations, Assets,
business or condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries, either individually or taken as a whole; (iii) a
material adverse effect on the Company’s or its subsidiaries’ ability to
perform, on a timely basis, its or their respective Obligations under this
Agreement or any Transaction Documents; or (iv) a material adverse effect on the
Buyer’s ability to sell or dispose of any of the Securities, whether on the
Principal Trading Market, or otherwise, in accordance with applicable securities
Laws.
 
2.19           “Material Contract” shall mean any Contract to which the Company
or Operating Sub is a party or by which the Company or Operating Sub, or any of
their Assets, are bound and which: (i) involves aggregate payments of
Twenty-Five Thousand Dollars ($25,000) or more to or from the Company or
Operating Sub, as the applicable, following the date of this Agreement; (ii)
involves delivery, purchase, licensing or provision, by or to the Company or
Operating Sub, as applicable, following the date of this Agreement, of any
goods, services, assets or other items having a value (or potential value) over
the term of such Contract of Twenty-Five Thousand Dollars ($25,000) or more or
is otherwise material to the conduct of the Company’s or Operating Sub’s
business as now conducted and as contemplated to be conducted in the future;
(iii) involves a Lease; (iv) imposes any guaranty, surety or indemnification
Obligations on the Company or Operating Sub; or (v) prohibits the Company or
Operating Sub from engaging in any business or competing anywhere in the world.
 
 
3

--------------------------------------------------------------------------------

 
 
2.20           “Obligation” means any debt, liability or obligation of any
nature whatsoever, whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, absolute, fixed, contingent, ascertained,
unascertained, known, unknown or obligations under executory Contracts.
 
2.21           “Ordinary Course of Business” means the ordinary course of
business consistent with past custom and practice (including with respect to
quantity, quality and frequency).
 
2.22           “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.
 
2.23           “Person” means any individual, sole proprietorship, joint
venture, partnership, company, corporation, association, cooperation, trust,
estate, Governmental Authority, or any other entity of any nature whatsoever.
 
2.24           “Placement Agent” means Emerging Growth Equities, Ltd.
 
2.25           “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets,
including the Bulletin Board and Pink Sheets, the NYSE Euronext or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.
 
2.26           “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.
 
2.27           “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.
 
2.28           “Registration Rights Agreement” means the Registration Rights
Agreement, dated the date hereof, among the Company and the Buyers, in the form
of Exhibit B attached hereto.
 
2.29           “SEC” means the United States Securities and Exchange Commission.
 
2.30           “Securities” means the Shares, the Warrants and the Warrant
Shares.
 
2.31           “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
 
2.32           “Shares” means up to Six Million (6,000,000) shares of Common
Stock issued or issuable to the Buyers pursuant to this Agreement.
 
2.33           “SmartReceipt” means SmartReceipt, Inc., a Delaware corporation.
 
 
4

--------------------------------------------------------------------------------

 
 
2.34           “SmartReceipt Acquisition” means the acquisition of substantially
all of the assets of SmartReceipt by the Company, or any wholly-owned subsidiary
of the Company, substantially in accordance with the terms set forth in the
Disclosure Schedules (as such term is defined in Article VI).
 
2.35           “Tax” means (i) any foreign, federal, state or local income,
profits, gross receipts, franchise, sales, use, occupancy, general property,
real property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.
 
2.36           “Tax Return” means any tax return, filing, declaration,
information statement or other form or document required to be filed in
connection with or with respect to any Tax.
 
2.37           “Transaction Documents” means this Agreement and the Registration
Rights Agreement executed in connection with the transactions contemplated
hereunder.
 
2.38           “Unit” means one Share and a Warrant to purchase one-quarter of a
share of Common Stock.
 
2.39           “Warrants” mean a five-year warrant in the form of Exhibit C
attached hereto to purchase shares of Common Stock at an exercise price equal to
$1.20.
 
2.40           “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.
 
ARTICLE III
INTERPRETATION


In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) the terms “dollars” and “$”
means U.S. dollars; (vi) wherever the word “include,” “includes” or “including”
is used in this Agreement, it will be deemed to be followed by the words
“without limitation.”
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
PURCHASE AND SALE


4.1           Sale and Issuance of Units.  Subject to the terms and conditions
of this Agreement, each Buyer agrees, severally and not jointly, to purchase,
and the Company agrees to sell and issue to each Buyer, the number of Units set
forth in the column designated “Number of Units” opposite such Investor’s name
on the Schedule of Buyers, which in the aggregate shall equal up to Six Million
Dollars ($6,000,000) of Units, at a cash purchase price of $1.00 per Unit (the
“Purchase Price”).  The Company’s agreement with each Buyer is a separate
agreement, and the sale and issuance of the Units to each Buyer is a separate
sale and issuance.
 
4.2           Closing.
 
(a)           The purchase, sale and issuance of the Units shall take place at
one or more closings (each of which is referred to in this Agreement as a
“Closing” and the date of each is referred to in this Agreement as a “Closing
Date”).  The initial Closing (the “Initial Closing”) shall have a minimum total
Purchase Price of not less than Three Million Five Hundred Thousand Dollars
($3,500,000) (the “Minimum Purchase Proceeds”).  The Initial Closing shall take
place at the offices of Greenberg Traurig, LLP, 3161 Michelson Drive, Suite
1000, Irvine, California 92612, or such other location as the parties shall
mutually agree, no later than the second business day following the satisfaction
or waiver of the conditions provided in Articles VIII and IX of this Agreement
(“Initial Closing Date”).
 
(b)           If less than all of the Units are sold and issued at the Initial
Closing, then, subject to the terms and conditions of this Agreement, the
Company may sell and issue at one or more subsequent closings (each, a
“Subsequent Closing”), within 90 days after the Initial Closing, up to the
balance of the unissued Units to such persons or entities as may be approved by
the Company in its sole discretion.  Any such sale and issuance in a Subsequent
Closing shall be on the same terms and conditions as those contained herein, and
such persons or entities shall, upon execution and delivery of the relevant
signature pages, become parties to, and be bound by, this Agreement and the
other Transaction Documents, without the need for an amendment to any of the
Transaction Documents except to add such person’s or entity’s name to the
appropriate exhibit to such Transaction Documents, and shall have the rights and
obligations hereunder and thereunder, in each case as of the date of the
applicable Subsequent Closing.  Each Subsequent Closing shall take place at such
date, time and place as shall be approved by the Company in its sole discretion.
 
4.3           Form of Payment; Delivery.  Each Buyer shall deliver to the Escrow
Agent the “Purchase Price” opposite such Buyer’s name on the Schedule of Buyers
in the form of wire transfers of immediately available U.S. funds. In accordance
with the terms of the Escrow Agreement, the Purchase Price collected by Escrow
Agent shall only be disbursed by the Escrow Agent to the Company upon Escrow
Agent’s receipt of the Minimum Purchase Proceeds and the close of the
SmartReceipt Acquisition.  Upon receipt of the Minimum Purchase Proceeds, the
close of the SmartReceipt Acquisition and notification to the Escrow Agent by
the Company of the satisfaction or waiver of the other conditions to Closing set
forth in Articles VIII and IX of this Agreement, the Escrow Agent shall disburse
the Purchase Price collected by the Escrow Agent, minus the fees to be paid
directly from the proceeds of such as set forth in the Escrow Agreement or as
instructed by the Company. If the Initial Closing does not occur by March 14,
2014, any proceeds received by the Escrow Agent shall be returned to the Buyers
without interest or deduction and this Agreement shall be terminated.
 
 
6

--------------------------------------------------------------------------------

 
 
4.4           Escrow Agreement. By signing this Agreement, each of the Buyers
and the Company agrees to all of the terms and conditions of the Escrow
Agreement, and acknowledges that no portion of the Purchase Price shall be
released by the Escrow Agent unless and until the Escrow Agent receive the
Minimum Purchase Proceeds and the terms of the release of such funds under the
Escrow Agreement are otherwise satisfied.
 
ARTICLE V
BUYERS’ REPRESENTATIONS AND WARRANTIES
 
Each Buyer represents and warrants to the Company, that:
 
5.1           Investment Purpose. Each Buyer is acquiring the Securities for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, each Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.  The Buyer acknowledges that a legend will be placed on the
certificates representing the Securities in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT.  SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.
 
5.2           Accredited Investor Status.  Each Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D, as promulgated
under the Securities Act.
 
5.3           Reliance on Exemptions.  Each Buyer understands that the Units are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities Laws and
that the Company is relying in part upon the truth and accuracy of, and each
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of each Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of each Buyer
to acquire the Units.
 
 
7

--------------------------------------------------------------------------------

 
 
5.4           Information. Each Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company, SmartReceipt and other information each Buyer deemed material to
making an informed investment decision regarding its purchase of the Units,
which have been requested by each Buyer.  Buyer acknowledges that it has
received and reviewed (i) a copy of  the Company’s Prospectus dated August 29,
2013, which was filed with the SEC on September 11, 2013, and all reports
subsequently filed by the Company and (ii) the SmartReceipt Executive Summary
dated February 28, 2014.  Each Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries, nor any other due diligence investigations conducted by
any Buyer or its advisors, if any, or its representatives, shall modify, amend
or affect each Buyer’s right to rely on the Company’s and Operating Sub’s
representations and warranties contained in Article VI below.  Each Buyer
understands that its investment in the Units involves a high degree of
risk.  Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment.  Each Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Units.
 
5.5           No Governmental Review. Each Buyer understands that no United
States federal or state Governmental Authority has passed on or made any
recommendation or endorsement of the Units, or the fairness or suitability of
the investment in the Units, nor have such Governmental Authorities passed upon
or endorsed the merits of the offering of the Units.
 
5.6           Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of each Buyer and is a
valid and binding agreement of each Buyer, enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
5.7           General Solicitation.  The Buyer is not purchasing the Units as a
result of any advertisement, article, notice or other communication regarding
the Units published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.  The Buyer represents that it has a
relationship preceding its decision to purchase the Units with the Company or
the Placement Agent.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth and disclosed in the Company’s disclosure schedules
(“Disclosure Schedules”) attached to this Agreement and made a part hereof, the
Company and Operating Sub each hereby makes the following representations and
warranties to the Buyer:
 
 
8

--------------------------------------------------------------------------------

 
 
6.1           Subsidiaries.  Except for a one hundred percent (100%) ownership
in Operating Sub, the Company has no subsidiaries and the Company does not own,
directly or indirectly, any outstanding voting securities of or other interests
in, or have any control over, any other Person.  With respect to Operating Sub,
all representations and warranties in this Article VI and elsewhere in this
Agreement shall be deemed repeated and re-made from and by Operating Sub, as if
such representations and warranties were independently made by Operating Sub, in
this Agreement (but modified as necessary in order to give effect to the intent
of the parties that such representation and warranty is being made by the
Operating Sub, rather than the Company, as applicable).  In addition, each
representation and warranty contained in this Article VI or otherwise set forth
in this Agreement shall be deemed to mean and be construed to include the
Company and each of its subsidiaries, as applicable, regardless of whether each
of such representations and warranties in Article VI specifically refers to the
Company’s subsidiaries or not.
 
6.2           Organization.  The Company and its subsidiaries are corporations,
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which they are incorporated.  The Company has the full corporate
power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Agreement and the Transaction
Documents and to perform all of its Obligations hereunder and thereunder; and
(ii) own and operate its Assets and properties and to conduct and carry on its
business as and to the extent now conducted.  The Company is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the character of its business or the ownership or use and
operation of its Assets or properties requires such qualification, except to the
extent that failure to so qualify will not result in a Material Adverse Effect.
 
6.3           Authority and Approval of Agreement; Binding Effect.  The
execution and delivery by Company of this Agreement and the Transaction
Documents, and the performance by Company of all of its Obligations hereunder
and thereunder, including the issuance of the Units, have been duly and validly
authorized and approved by Company and its board of directors pursuant to all
applicable Laws and no other corporate action or Consent on the part of Company,
its board of directors, stockholders or any other Person is necessary or
required by the Company to execute this Agreement and the Transaction Documents,
consummate the transactions contemplated herein and therein, perform all of
Company’s Obligations hereunder and thereunder, or to issue the Units.  This
Agreement and each of the Transaction Documents have been duly and validly
executed by Company (and the officer executing this Agreement and all such other
Transaction Documents is duly authorized to act and execute same on behalf of
Company) and constitute the valid and legally binding agreements of Company,
enforceable against Company in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
 
9

--------------------------------------------------------------------------------

 
 
6.4           Capitalization.  Immediately prior to the Initial Closing, the
authorized capital stock of the Company will consist of 50,000,000 shares of
Common Stock, of which 16,319,878 shares of Common Stock are issued and
outstanding.  All of such outstanding shares have been validly issued and are
fully paid and nonassessable.  The Common Stock is currently quoted on the OTCQB
Market under the trading symbol “MFON”.  The Company has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation. 
Except as set forth on Schedule 6.4, no shares of Common Stock are subject to
preemptive rights or any other similar rights or any Encumbrances suffered or
permitted by the Company.  Except as set forth on Schedule 6.4, as of the date
hereof: (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any Shares of capital stock of the
Company or any of its subsidiaries, or Contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional Shares of capital stock of the Company or any of its
subsidiaries, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any Shares of capital stock of the Company or any of its
subsidiaries; (collectively, “Derivative Securities”); (ii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other Contracts or instruments evidencing indebtedness of the Company or any of
its subsidiaries, or by which the Company or any of its subsidiaries is or may
become bound; (iii) there are no outstanding registration statements with
respect to the Company or any of its securities; (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company.  Except as
set forth on Schedule 6.4, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.  Schedule 6.4 sets forth a
detailed calculation of the total number of shares of Common Stock outstanding
as of the date hereof assuming (i) the issuance of 6,000,000 Units pursuant to
this Agreement; (ii) the issuance of shares of Company stock to SmartReceipt or
its shareholders at the closing of the SmartReceipt Acquisition, (iii) the
exercise in full of all outstanding Derivative Securities taking into account
all applicable anti-dilution or similar adjustments or rights, including without
limitation those resulting from the issuance of Units pursuant to this
Agreement; and (iv) the exercise of all Derivative Securities authorized for
issuance, but not yet issued, under any plan of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
6.5           No Conflicts; Consents and Approvals.  The execution,
delivery  and performance of this Agreement and the Transaction Documents, and
the consummation of the transactions contemplated hereby and thereby, including
the issuance of any of the Units, will not: (i) constitute a violation of or
conflict with any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents;
(ii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, or
gives to any other Person any rights of termination, amendment, acceleration or
cancellation of, any provision of any Contract to which Company is a party or by
which any of its Assets or properties may be bound; (iii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, any Judgment; (iv) constitute a violation of,
or conflict with, any Law (including United States federal and state securities
Laws and the rules and regulations of any market or exchange on which the Common
Stock is quoted); or (v) result in the loss or adverse modification of, or the
imposition of any fine, penalty or other Encumbrance with respect to, any Permit
granted or issued to, or otherwise held by or for the use of, Company or any of
Company’s Assets.  The Company is not in violation of its articles of
incorporation, bylaws or other organizational or governing documents and the
Company is not in default or breach (and no event has occurred which with notice
or lapse of time or both could put the Company in default or breach) under, and
the Company has not taken any action or failed to take any action that would
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any Contract to which the Company is a party or by which any
property or Assets of the Company are bound or affected.  Except as specifically
contemplated by this Agreement, the Company is not required to obtain any
Consent of, from, or with any Governmental Authority, or any other Person, in
order for it to execute, deliver or perform any of its Obligations under this
Agreement or the Transaction Documents in accordance with the terms hereof or
thereof, or to issue and sell the Units in accordance with the terms
hereof.  All Consents which the Company is required to obtain pursuant to the
immediately preceding sentence have been obtained or effected on or prior to the
date hereof.  The Company is not aware of any facts or circumstances which might
give rise to any of the foregoing.
 
6.6           Issuance of Securities. The Securities are duly authorized and,
upon issuance in accordance with the terms hereof (and of the Warrants), shall
be duly issued, fully paid and non-assessable, and free from all Encumbrances
with respect to the issue thereof, and will be issued in compliance with all
applicable United States federal and state securities Laws.  Assuming the
accuracy of the representations and warranties of the Buyers set forth in
Article V above, the offer and sale by the Company of the Units is exempt from:
(i) the registration and prospectus delivery requirements of the Securities Act;
and (ii) the registration and/or qualification provisions of all applicable
state and provincial securities and “blue sky” laws.
 
 
11

--------------------------------------------------------------------------------

 
 
6.7           SEC Documents; Financial Statements. The Common Stock is
registered pursuant to Section 12 of the Exchange Act and the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC under the Exchange Act (all of the foregoing filed
within the two (2) years preceding the date hereof or amended after the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”). The Company is current with its filing
obligations under the Exchange Act and all SEC Documents have been filed on a
timely basis or the Company has received a valid extension of such time of
filing and has filed any such SEC Document prior to the expiration of any such
extension.  The Company represents and warrants that true and complete copies of
the SEC Documents are available on the SEC’s website (www.sec.gov) at no charge
to Buyers, and Buyers acknowledge that each of them may retrieve all SEC
Documents from such website and each Buyer’s access to such SEC Documents
through such website shall constitute delivery of the SEC Documents to Buyers;
provided, however, that if any Buyer is unable to obtain any of such SEC
Documents from such website at no charge, as result of such website not being
available or any other reason beyond any Buyer’s control, then upon request from
such Buyer, the Company shall deliver to such Buyer true and complete copies of
such SEC Documents.  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable Law (except as such statements have been
amended or updated in subsequent filings prior the date hereof, which amendments
or updates are also part of the SEC Documents).  As of their respective dates,
the financial statements of the Company included in the SEC Documents
(“Financial Statements”) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. All of the Financial Statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except:
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto; or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements), and fairly
present in all material respects the consolidated financial position of the
Company as of the dates thereof and the consolidated results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).  To the knowledge of the
Company and its officers, no other information provided by or on behalf of the
Company to the Buyers which is not included in the SEC Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
 
6.8           Absence of Certain Changes.  Since the date the last of the SEC
Documents was filed with the SEC, none of the following have occurred:
 
(a)           There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or
 
(b)           Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by the Company other than in the
Ordinary Course of Business.
 
6.9           Absence of Litigation or Adverse Matters. That: (i) there is no
Proceeding before or by any Governmental Authority or any other Person, pending,
or the best of Company’s knowledge, threatened or contemplated by, against or
affecting the Company, its business or Assets; (ii) there is no outstanding
Judgments against or affecting the Company, its business or Assets; (iii) the
Company is not in breach or violation of any Contract; and (iv) the Company has
not received any material complaint from any customer, supplier, vendor or
employee.
 
6.10           Liabilities and Indebtedness of the Company.  The Company does
not have any Obligations of any nature whatsoever, except: (i) as disclosed in
the Financial Statements; or (ii) Obligations incurred in the Ordinary Course of
Business since the date of the last Financial Statements filed by the Company
with the SEC which do not or would not, individually or in the aggregate, exceed
Ten Thousand Dollars ($10,000) or otherwise have a Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
6.11           Title to Assets.  The Company has good and marketable title to,
or a valid leasehold interest in, all of its Assets which are material to the
business and operations of the Company as presently conducted, free and clear of
all Encumbrances or restrictions on the transfer or use of same.  Except as
would not have a Material Adverse Effect, the Company’s Assets are in good
operating condition and repair, ordinary wear and tear excepted, and are free of
any latent or patent defects which might impair their usefulness, and are
suitable for the purposes for which they are currently used and for the purposes
for which they are proposed to be used.
 
6.12           Real Estate.
 
(a)           Real Property Ownership.  The Company does not own any Real
Property.
 
(b)           Real Property Leases.  Except for the Leases described in the SEC
Documents (the “Company Leases”), the Company does not lease any other Real
Property.  With respect to each of the Company Leases: (i) the Company has been
in peaceful possession of the property leased thereunder and neither the Company
nor the landlord is in default thereunder; (ii) no waiver, indulgence or
postponement of any of the Obligations thereunder has been granted by the
Company or landlord thereunder; and (iii) there exists no event, occurrence,
condition or act known to the Company which, upon notice or lapse of time or
both, would be or could become a default thereunder or which could result in the
termination of the Company Leases, or any of them, or have a Material Adverse
Effect on the business of the Company, its Assets or its operations or financial
results.  The Company has not violated nor breached any provision of any such
Company Leases, and all Obligations required to be performed by the Company
under any of such Company Leases have been fully, timely and properly
performed.  If requested by any of the Buyers, the Company has delivered to such
Buyers true, correct and complete copies of all Company Leases, including all
modifications and amendments thereto, whether in writing or otherwise.  The
Company has not received any written or oral notice to the effect that any of
the Company Leases will not be renewed at the termination of the term of such
Company Leases, or that any of such Company Leases will be renewed only at
higher rents.
 
6.13           Material Contracts.  A list of the Material Contracts is attached
as Schedule 6.13.  An accurate, current and complete copy of each of the
Material Contracts has been furnished to Buyers and/or is readily available as
part of the SEC Documents, and each of the Material Contracts constitutes the
entire agreement of the respective parties thereto relating to the subject
matter thereof.  There are no outstanding offers, bids, proposals or quotations
made by Company which, if accepted, would create a Material Contract with
Company.  Each of the Material Contracts is in full force and effect and is a
valid and binding Obligation of the parties thereto in accordance with the terms
and conditions thereof.  To the knowledge of the Company and its officers, all
Obligations required to be performed under the terms of each of the Material
Contracts by any party thereto have been fully performed by all parties thereto,
and no party to any Material Contracts is in default with respect to any term or
condition thereof, nor has any event occurred which, through the passage of time
or the giving of notice, or both, would constitute a default thereunder or would
cause the acceleration or modification of any Obligation of any party thereto or
the creation of any Encumbrance upon any of the Assets of the Company.  Further,
the Company has received no notice, nor does the Company have any knowledge, of
any pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.
 
 
13

--------------------------------------------------------------------------------

 
 
6.14           Compliance with Laws.  The Company is and at all times has been
in material compliance with all Laws.  The Company has not received any notice
that it is in violation of, has violated, or is under investigation with respect
to, or has been threatened to be charged with, any violation of any Law.
 
6.15           Intellectual Property.  The Company owns or possesses adequate
and legally enforceable  rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.
 
6.16           Labor and Employment Matters.  The Company is not involved in any
labor dispute or, to the knowledge of the Company, is any such dispute
threatened. To the knowledge of the Company and its officers, none of the
Company’s employees is a member of a union and the Company believes that its
relations with its employees are good.  To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.
 
6.17           Employee Benefit Plans.  Except as set forth in Schedule 6.17,
the Company does not have and has not ever maintained, and has no Obligations
with respect to any employee benefit plans or arrangements, including employee
pension benefit plans, as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), multiemployer plans, as
defined in Section 3(37) of ERISA, employee welfare benefit plans, as defined in
Section 3(1) of ERISA, deferred compensation plans, stock option plans, bonus
plans, stock purchase plans, hospitalization, disability and other insurance
plans, severance or termination pay plans and policies, whether or not described
in Section 3(3) of ERISA, in which employees, their spouses or dependents of the
Company participate (collectively, the “Employee Benefit Plans”).  To the
Company’s knowledge, all Employee Benefit Plans meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee
Benefit Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified.  No withdrawal liability has
been incurred under any such Employee Benefit Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Benefit Plans, unless approved by the appropriate
Governmental Authority.  To the Company’s knowledge, the Company has promptly
paid and discharged all Obligations arising under ERISA of a character which if
unpaid or unperformed might result in the imposition of an Encumbrance against
any of its Assets or otherwise have a Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
6.18           Tax Matters.  The Company has made and timely filed all Tax
Returns required by any jurisdiction to which it is subject, and each such Tax
Return has been prepared in compliance with all applicable Laws, and all such
Tax Returns are true and accurate in all respects.  Except and only to the
extent that the Company has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported Taxes, the Company has
timely paid all Taxes shown or determined to be due on such Tax Returns, except
those being contested in good faith, and the Company has set aside on its books
provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.  The Company has withheld and paid all Taxes to the appropriate
Governmental Authority required to have been withheld and paid in connection
with amounts paid or owing to any Person.  There is no Proceeding or Claim for
refund now in progress, pending or threatened against or with respect to the
Company regarding Taxes.
 
6.19           Insurance.  The Company is covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”).  Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid.  None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied with the provisions of such Insurance
Policies.  The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.
 
6.20           Permits.  The Company possesses all Permits necessary to conduct
its business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits.  All such Permits are valid and in full force and effect and the
Company is in material compliance with the respective requirements of all such
Permits.
 
6.21           Business Location.  The Company has no office or place of
business other than as identified on Schedule 6.21 and the Company’s principal
places of business and chief executive offices are indicated on Schedule
6.21.  All books and records of the Company and other material Assets of the
Company are held or located at the principal offices of the Company indicated on
Schedule 6.21.
 
 
15

--------------------------------------------------------------------------------

 
 
6.22           Environmental Laws.  The Company is and has at all times been in
compliance with any and all applicable Environmental Requirements, and there are
no pending Claims against the Company relating to any Environmental
Requirements, nor to the best knowledge of the Company, is there any basis for
any such Claims.
 
6.23           Illegal Payments.  Neither the Company, nor any director,
officer, agent, employee or other Person acting on behalf of the Company has, in
the course of his actions for, or on behalf of, the Company: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
6.24           Related Party Transactions.  Except for arm’s length transactions
pursuant to which the Company makes payments in the Ordinary Course of Business
upon terms no less favorable than the Company could obtain from third parties,
none of the officers, directors or employees of the Company, nor any
stockholders who own, legally or beneficially, five percent (5%) or more of the
issued and outstanding shares of any class of the Company’s capital stock (each
a “Material Shareholder”), is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any officer, director or such employee or
Material Shareholder or, to the best knowledge of the Company, any other Person
in which any officer, director, or any such employee or Material Shareholder has
a substantial or material interest in or of which any officer, director or
employee of the Company or Material Shareholder is an officer, director, trustee
or partner.  There are no Claims or disputes of any nature or kind between the
Company and any officer, director or employee of the Company or any Material
Shareholder, or between any of them, relating to the Company and its business.
 
6.25           Internal Accounting Controls.  Except as set forth in the SEC
Documents, the Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
 
16

--------------------------------------------------------------------------------

 
 
6.26           Acknowledgment Regarding Buyers’ Purchase of the Units. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by any Buyer or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Buyer’s purchase of the Units. The Company further represents
to each Buyer that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation by the Company and its
representatives.
 
6.27           Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to the best of its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration.
 
6.28           Brokerage Fees.  The Placement Agent is acting as a placement
agent on behalf of the Company in connection with the transactions contemplated
hereby.  The Company shall be responsible for the payment of any fees, financial
advisory fees, or brokers’ commissions owing to Placement Agent relating to or
arising out of the transactions contemplated hereby.  Except for the Placement
Agent, there is no Person acting on behalf of the Company who is entitled to or
has any claim for any financial advisory, brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.
 
6.29           Full Disclosure. All the representations and warranties made by
Company herein or in the Disclosure Schedules hereto, and all of the statements,
documents or other information pertaining to the transaction contemplated herein
made or given by Company, its agents or representatives, are complete and
accurate, and do not omit any information required to make the statements and
information provided, in light of the transaction contemplated herein and in
light of the circumstances under which they were made, not misleading, accurate
and meaningful.
 
ARTICLE VII
COVENANTS
 
7.1           Best Efforts. Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Articles
VIII and IX of this Agreement.
 
7.2           Form D. If required by applicable Law, the Company agrees to file
a Form D with respect to the Units as required under Regulation D of the
Securities Act and to provide a copy thereof to each Buyer promptly after such
filing. The Company shall, on or before the Closing Date, take such action as
the Company shall reasonably determine is necessary to qualify the Units, or
obtain an exemption for the Units for sale to each of the Buyers at Closing
pursuant to this Agreement under applicable securities or “Blue Sky” Laws of the
states of the United States, and shall provide evidence of any such action so
taken to the Buyers on or prior to the Closing Date.
 
 
17

--------------------------------------------------------------------------------

 
 
7.3           Affirmative Covenants.
 
(a)           Reporting Status; Listing.  So long as any Buyer owns, legally or
beneficially any of the Securities, the Company shall: (i) file in a timely
manner all reports required to be filed under the Securities Act, the Exchange
Act or any securities Laws and regulations thereof applicable to the Company of
any state of the United States, or by the rules and regulations of the Principal
Trading Market, and, to provide a copy thereof to the Buyer promptly after such
filing upon the Buyer’s request; (ii) not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination; (iii)
if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of any of the Shares and Warrant Shares upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the Company
shall comply in all respects with the Company’s reporting, filing and other
Obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable.  The Company shall promptly provide to Buyers copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent that any such notices could in anyway have or be reasonably expected to
have a Material Adverse Effect.
 
(b)           Rule 144.  With a view to making available to each Buyer the
benefits of Rule 144 under the Securities Act (“Rule 144”), or any similar rule
or regulation of the SEC that may at any time permit Buyers to sell any of the
Shares and Warrant Shares to the public without registration, the Company
represents and warrants that: (i) the Company is, and has been for a period of
at least ninety (90) days immediately preceding the date hereof, subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act; (ii) the
Company has filed all required reports under Section 13 or 15(d) of the Exchange
Act, as applicable, during the twelve (12) months preceding the Closing Date (or
for such shorter period that the Company was required to file such reports);
(iii) the Company is not an issuer defined as a “Shell Company” (as hereinafter
defined); and (iv) if the Company has, at any time, been an issuer defined as a
Shell Company, the Company has: (A) not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date; and (B) has
satisfied the requirements of Rule 144(i) (including, without limitation, the
proper filing of “Form 10 information” at least six (6) months prior to the
Closing Date).  For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description set forth under Rule 144(i)(1)(i).  In
addition, so long as any Buyer owns, legally or beneficially, any of the Shares
or Warrant Shares, the Company shall, at its sole expense:
 
(i)           Make, keep and ensure that adequate current public information
with respect to the Company, as required in accordance with Rule 144, is
publicly available;
 
(ii)           furnish to each Buyer, promptly upon reasonable request: (A) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; and (b) such
other information as may be reasonably requested by each Buyer to permit each
Buyer to sell any of the Shares or Warrant Shares pursuant to Rule 144 without
limitation or restriction; and
 
 
18

--------------------------------------------------------------------------------

 
 
(iii)           promptly at the request of each Buyer, give the Company’s
transfer agent instructions to the effect that, upon the transfer agent’s
receipt from any Buyer of a certificate (a “Rule 144 Certificate”) certifying
that such Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the Shares or Warrant Shares which
such Buyer proposes to sell (the “Securities Being Sold”) is not less than six
(6) months, and receipt by the transfer agent of the “Rule 144 Opinion” (as
hereinafter defined) from the Company or its counsel (or from such Buyer and its
counsel as permitted below), the transfer agent is to effect the transfer of the
Securities Being Sold and issue to such Buyer or transferee(s) thereof one or
more stock certificates representing the transferred Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such Securities Being Sold on the transfer agent’s books and
records.  In this regard, upon each Buyer’s request, the Company shall have an
affirmative obligation to cause its counsel to promptly issue to the transfer
agent a legal opinion providing that, based on the Rule 144 Certificate, the
Securities Being Sold were or may be sold, as applicable, pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”).  If the transfer agent requires any
additional documentation in connection with any proposed transfer by any Buyer
of any Securities Being Sold, the Company shall promptly deliver or cause to be
delivered to the transfer agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer of the Securities
Being Sold and the issuance of an unlegended certificate to any transferee
thereof, all at the Company’s expense.
 
(c)           Matters With Respect to Securities and Transfer Agent.
 
(i)           Removal of Restrictive Legends.  In the event that any Buyer has
any shares of the Company’s Common Stock bearing any restrictive legends, and
such Buyer, through its counsel or other representatives, submits to the
Company’s transfer agent (“Transfer Agent”) any such shares for the removal of
the restrictive legends thereon, whether in connection with a sale of such
shares pursuant to any exemption to the registration requirements under the
Securities Act, or otherwise, and the Company and or its counsel refuses or
fails for any reason (except to the extent that such refusal or failure is based
solely on applicable Law that would prevent the removal of such restrictive
legends) to render an opinion of counsel or any other documents or certificates
required for the removal of the restrictive legends, then the Company hereby
agrees and acknowledges that such Buyer is hereby irrevocably and expressly
authorized to have counsel to such Buyer render any and all opinions and other
certificates or instruments which may be required for purposes of removing such
restrictive legends, and the Company hereby irrevocably authorizes and directs
the Transfer Agent to, without any further confirmation or instructions from the
Company, issue any such shares without restrictive legends as instructed by such
Buyer, and surrender to a common carrier for overnight delivery to the address
as specified by such Buyer, certificates, registered in the name of such Buyer
or its designees, representing the shares of Common Stock to which such Buyer is
entitled, without any restrictive legends and otherwise freely transferable on
the books and records of the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
(ii)           Authorized Agent of the Company.  The Company hereby irrevocably
appoints each Buyer and each Buyer’s counsel and its representatives, each as
the Company’s duly authorized agent and attorney-in-fact for the Company for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from each Buyer, or any counsel
or representatives of each Buyer, consistent with this Section 7.3(c). The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder.  In this regard, the Company
hereby confirms to the Transfer Agent and each Buyer that it can NOT and will
NOT give instructions, including stop orders or otherwise, inconsistent with the
terms of this Section 7.3(c) with regard to the matters contemplated herein, and
that each Buyer shall have the absolute right to provide a copy of this
Agreement to the Transfer Agent as evidence of the Company’s irrevocable
authority for each Buyer and Transfer Agent to process issuances, transfers and
legend removals upon instructions from each Buyer, or any counsel or
representatives of each Buyer, in each case as specifically contemplated in this
Section 7.3(c), without any further instructions, orders or confirmations from
the Company.  In addition, if requested by any Buyer, the Company agrees to use
its best good faith efforts to get an agreement executed by the Transfer Agent,
reasonably acceptable to each Buyer, pursuant to which the Transfer Agent agrees
and confirms that it will act in accordance with the terms of this
Section 7.3(c).
 
(iii)           Injunction and Specific Performance.  The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of any provision of this Section 7.3(c), each Buyer will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of a
breach or threatened breach of any provision of this Section 7.3(c) by the
Company, each Buyer shall be entitled to obtain, in addition to all other rights
or remedies such Buyer may have, at law or in equity, an injunction restraining
such breach, without being required to show any actual damage or to post any
bond or other security, and/or to a decree for specific performance of the
provisions of this Section 7.3(c).
 
7.4           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Units for general corporate purposes, including general and
administrative expenses, and for the repayment of any outstanding Indebtedness
of the Company or any of its Subsidiaries.
 
7.5           Fees and Expenses.  The Company agrees to pay to each Buyer (or
any designee or agent of the Buyers), upon demand, or to otherwise be
responsible for the payment of, any and all costs, fees, charges and expenses,
including the reasonable fees, costs, expenses and disbursements of counsel for
any Buyer, and of any experts and agents, which any Buyer may incur or which may
otherwise be due and payable in connection with: (i) any documentary stamp
taxes, intangibles taxes, recording fees, filing fees, or other similar taxes,
fees or charges imposed by or due to any Governmental Authority in connection
with this Agreement or any other Transaction Documents; (ii) the exercise or
enforcement of any of the rights of any Buyer under this Agreement or the
Transaction Documents; or (iii) the failure by the Company to perform or observe
any of the provisions of this Agreement or any of the Transaction
Documents.  The provisions of this Subsection shall survive the termination of
this Agreement.
 
7.6           Public Disclosure of Buyers.  The Company shall not publicly
disclose the name of any Buyer, or include the name of any Buyer in any filing
with the SEC or any regulatory agency or Principal Trading Market, without the
prior written consent of such Buyer except: (a) as required by federal
securities law in connection with any registration statement contemplated by the
Registration Rights Agreement or (b) to the extent such disclosure is required
by Law or Principal Trading Market regulations, in which case the Company shall
provide Buyers with prior written notice of such disclosure permitted under this
clause (b).
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL
 
The obligation of the Company hereunder to issue and sell the Units to the
Buyers at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:
 
8.1           Buyers shall have executed the Transaction Documents that require
Buyers’ execution, and delivered them to the Company.
 
8.2           Each of the Buyers shall have paid the portion of the Purchase
Price applicable to such Buyer to the Company.
 
8.3           The representations and warranties of the Buyers shall be true and
correct in all material respects as of the date when made and as of the
applicable Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date), and the Buyers shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyers at or prior to the applicable Closing Date.
 
8.4           The Company shall have obtained all governmental, regulatory or
third party consents and approvals necessary for the sale of the Units.
 
8.5           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
8.6           Since the date of execution of this Agreement, no event or series
of events shall have occurred that resulted, or could reasonably be expected to
result, in a Material Adverse Effect.
 
8.7           Trading in the Common Stock shall not have been suspended by the
U.S. Securities and Commission or any Principal Trading Market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement.
 
8.8           The Escrow Agent shall have received the Minimum Purchase
Proceeds.
 
8.9           The Company shall have consummated the SmartReceipt Acquisition
prior to or concurrent with the Initial Closing.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE IX
CONDITIONS PRECEDENT TO THE BUYERS’ OBLIGATIONS TO PURCHASE
 
The obligation of the Buyers hereunder to purchase the Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Buyers’ sole benefit
and may be waived by the Buyers at any time in their sole discretion:
 
9.1           The Company shall have executed and delivered the Transaction
Documents and delivered the same to the Buyers.
 
9.2           The Company shall have delivered to each Buyer:  (a) a certificate
registered in such Buyer’s name representing the number of Shares that such
Buyer is purchasing; and (b) a Warrant to purchase a number of shares of Common
Stock equal to one-quarter of such number of Shares.
 
9.3           The representations and warranties of the Company and of Operating
Sub shall be true and correct in all material respects (except to the extent
that any of such representations and warranties are already qualified as to
materiality in Article VI above, in which case, such representations and
warranties shall be true and correct in all respects without further
qualification) as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company and Operating Sub shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company and Operating Sub at or prior to the Closing Date.
 
9.4           The Buyers shall have received an opinion of counsel to the
Company, as of the Initial Closing Date, in a form satisfactory to the Buyers
and their counsel.
 
9.5           The Company and Operating Sub shall have each executed and
delivered to Buyers a closing certificate in substance and form required by
Buyers, which closing certificate shall include and attach as exhibits: (i) a
true copy of a certificate of good standing evidencing the formation and good
standing of the Company and Operating Sub, as applicable, from the secretary of
state (or comparable office) from the jurisdiction in which they are each
incorporated, as of a date within ten (10) days of the Initial Closing Date;
(ii) the Company’s and Operating Sub’s Articles of Incorporation; (iii) the
Company’s and Operating Sub’s Bylaws; and (iv) copies of the resolutions of the
board of directors of the Company and Operating Sub, consistent with Section
6.3, as adopted by the Company’s and Operating Sub’s board of directors in a
form reasonably acceptable to Buyers.
 
9.6           No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect.
 
9.7           The Escrow Agent shall have received the Minimum Purchase
Proceeds.
 
9.8           The Company shall have consummated the SmartReceipt Acquisition
prior to or concurrent with the Initial Closing.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE X
INDEMNIFICATION
 
10.1           Company’s Obligation to Indemnify.  In consideration of the
Buyers’ execution and delivery of this Agreement and acquiring the Units
hereunder, and in addition to all of the Company’s and Operating Sub’s other
obligations under this Agreement, the Company and Operating Sub, jointly and
severally, hereby agree to defend and indemnify each Buyer and each Buyer’s
Affiliates and subsidiaries, and their respective directors, officers,
employees, agents and representatives, and the successors and assigns of each of
them (collectively, the “Buyer Indemnified Parties”) and the Company and
Operating Sub do hereby agree to hold the Buyer Indemnified Parties harmless,
from and against any and all Claims made, brought or asserted against the Buyer
Indemnified Parties, or any one of them, and the Company and Operating Sub
hereby agree to pay or reimburse the Buyer Indemnified Parties for any and all
Claims payable by any of the Buyer Indemnified Parties to any Person, including
reasonable attorneys’ and paralegals’ fees and expenses, court costs, settlement
amounts, costs of investigation and interest thereon from the time such amounts
are due at the highest non-usurious rate of interest permitted by applicable
Law, through all negotiations, mediations, arbitrations, trial and appellate
levels, as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by the
Company or Operating Sub in this Agreement, the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby; (ii)
any breach of any covenant, agreement or Obligation of the Company or Operating
Sub contained in this Agreement, the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; or (iii) any
Claims brought or made against the Buyer Indemnified Parties, or any one of
them, by any Person and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement, the Transaction
Documents or any other instrument, document or agreement executed pursuant
hereto or thereto, any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of the issuance of the Units, or
the status of the Buyers of any of the Units, as a buyer and holder of such
Units in the Company. To the extent that the foregoing undertaking by the
Company and Operating Sub may be unenforceable for any reason, the Company and
Operating Sub shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law.  The Company will not be liable to any Buyer under this
indemnity: (i) for any settlement by a Buyer in connection with any Claim
effected without the Company’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; or (ii) to the extent, but only
to the extent, that a Claim is attributable to any Buyer’s breach of any of the
representations, warranties, covenants or agreements made by such Buyer in this
Agreement or in the other Transaction Documents.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE XI
MATTERS RELATING TO THE BUYERS
 
11.1           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under this Agreement and the Transaction Documents are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any one or more of the Transaction Documents.  The decision of
each Buyer to purchase the Units pursuant to the Transaction Documents has been
made by each such Buyer independently of any other Buyer and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its subsidiaries, if
any, which may have been made or given by any other Buyer or any of their
respective officers, directors, principals, employees, agents, counsel or
representatives (collectively, including the Buyer in question, the “Buyer
Representatives”).  No Buyer Representative shall have any liability to any
other Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any.  Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with making its
investment hereunder and that no Buyer will be acting as agent of such other
Buyer in connection with monitoring its investment in the Units or enforcing its
rights under the Transaction Documents.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any Proceeding for such purpose.  The Company and each of the Buyers
acknowledge that, for reasons of administrative convenience the Company has
elected to provide each of the Buyers with the same Transaction Documents for
the purpose of closing a transaction with multiple Buyers and not because it was
required or requested to do so by any Buyer.  In furtherance of the foregoing,
and not in limitation thereof, the Company and the Buyers acknowledge that
nothing contained in this Agreement or in any Transaction Document, and no
action taken by any Buyer pursuant thereto, shall be deemed to constitute any
two or more Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.
 
11.2           Equal Treatment of Buyers.  No consideration shall be offered or
paid to any Buyer to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents, unless the same consideration is
also offered to all of the other Buyers parties to the Transaction Documents.
 
ARTICLE XII
MISCELLANEOUS
 
12.1           Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:
 
If to the Company: 
Mobivity Holdings Corp.
58 W. Buffalo St. #200
Chandler AZ 85225
Facsimile: (858) 712-4597

 
 

With a copy to:
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: Daniel K. Donahue
Facsimile: (949) 732-6501

 
 
24

--------------------------------------------------------------------------------

 
 
 
If to the Buyers:
To each Buyer based on the information set forth in the Schedule of Buyers
attached hereto



unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day.  Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.
 
12.2           Entire Agreement.  This Agreement, including the Exhibits and
Schedules attached hereto and the documents delivered pursuant hereto, including
the Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents.
 
12.3           Successors and Assigns.  This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by the Company without the prior written consent of each
Buyer.  Subject to the foregoing and except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.
 
12.4           Binding Effect.  This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.
 
12.5           Amendment.  The parties hereby irrevocably agree that no
attempted amendment, modification, or change of this Agreement shall be valid
and effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.
 
12.6           No Waiver.  No waiver of any provision of this Agreement shall be
effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.
 
 
25

--------------------------------------------------------------------------------

 
 
12.7           Gender and Use of Singular and Plural.  All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.
 
12.8           Execution.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
12.9           Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.
 
12.10           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State of New York. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  Each party hereby
irrevocably waives any right it may have, and agrees not to request, a jury
trial for the adjudication of any dispute hereunder or in connection with or
arising out of this Agreement or any transaction contemplated hereby.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
 
26

--------------------------------------------------------------------------------

 
 
12.11   Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.
 
12.12           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares and Warrants.  Each
Buyer shall be responsible only for its own representations, warranties and
covenants hereunder.
 
12.13           Time is of the Essence. The parties hereby agree that time is of
the essence with respect to performance of each of the parties’ Obligations
under this Agreement.  The parties agree that in the event that any date on
which performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.
 
12.14           Joint Preparation.  The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.
 
12.15           Severability.  If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.
 
12.16           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
12.17           WAIVER OF JURY TRIAL. THE BUYERS AND THE COMPANY, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR
ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH
THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE
BUYERS AND THE COMPANY ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BUYERS TO PURCHASE THE NEW NOTES.
 
 
27

--------------------------------------------------------------------------------

 
 
12.18           Compliance with Federal Law.  The Company shall: (i) ensure that
no Person who owns a controlling interest in or otherwise controls the Company
is or shall at any time be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury, included in any
Executive Orders or in any other similar lists of any Governmental Authority;
(ii) not use or permit the use of the proceeds of the purchase of the Units to
violate any of the foreign asset control regulations of OFAC or any enabling
statute, Executive Order relating thereto or any other requirements or
restrictions imposed by any Governmental Authority; and (iii) comply with all
applicable Lender Secrecy Act (“BSA”) laws and regulations, as amended.
 
[SIGNATURES ON THE FOLLOWING PAGE]
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.


COMPANY:


 
MOBIVITY HOLDINGS CORP., a Nevada corporation





By:  /s/ Dennis Becker                                                      
Name:  Dennis Becker
Title:  Chief Executive Officer


Date:  March 10, 2014


OPERATING SUB:


 
MOBIVITY, INC., a Nevada corporation





By:  /s/ Dennis Becker                                                      
Name:  Dennis Becker
Title:  Chief Executive Officer


Date:  March 10, 2014


BUYERS:


                                                                See Signature
pages for each Buyer attached
 
 
29

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT


WITH MOBIVITY HOLDINGS CORP.


By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.


FOR ENTITY INVESTORS:
 
 
[Name of Entity]
 
By:   
Name:   
Title:    
FOR INDIVIDUAL INVESTORS:
 
Signature:                                                                
Name:                                                                
 
Signature:                                                                
Name:                                                                
 
   
WORK ADDRESS:
 
 
Attention:                                                                
Phone:
Fax:                                                                
E-mail:                                                                
Taxpayer ID#:
HOME ADDRESS:
 
 
Phone:
SSN:                                                                



 
Number of Units to be Purchased (each Unit consists of one Share and a Warrant
to purchase one-quarter of a share of Common Stock): _________________
 


Select one of the following with respect to Section 11 of the Warrant:


o   Exclude Section 11                                    o  Include 4.99%
Limitation on Exercise (Section 11)
o   Include 9.99% Limitation on Exercise (Section 11)


[EXECUTED SIGNATURE PAGES OF THE INVESTORS OMITTED]
 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
FORM OF ESCROW AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
 
FORM OF WARRANT
 